DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Drawings
The drawings were received on 02/01/22.  These drawings are acceptable.
However, note the following objection:
The drawings are objected to because in Fig. 2, reference numeral “9” does not accurately reference the holding element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2007/0046023).


As to claim 1, Hung discloses a ball joint, comprising a first coupling part (2), configured to be fastened to a sanitary water line, a second coupling part (3) connected in an articulated manner to said first coupling part (Figs. 4 and 5), said first and second coupling parts including liquid channels connected to one another (Figs. 3-5), a holding element (1) provided in an inner cavity of the second coupling part, the second coupling part is held pivotably by a spherical face end region (as at 322, Fig. 4) thereof, configured as a spherical cap or segment of a sphere between a form-adapted joint socket on the first coupling part and a joint head on the holding element provided in the inner cavity of the second coupling part (Fig. 4), the holding element including a connecting shaft (13)that passes through a push-through opening of the second coupling part and engaging on the first coupling part and connects the liquid channels of the first coupling part and of the second coupling part to one another (Fig. 4), an annular groove (within which the O-ring 33 is seated) located on an inner wall bounding the inner cavity of the second coupling part, an annular seal (33) which provides a seal between the second coupling part and the holding element located in the annular groove (Fig. 4), a first annular shoulder is provided on the inner wall of the second coupling part (see annotated figure below), an insert part (34) that is annular or sleeve-shaped is insertable into the inner cavity of the second coupling part, the insert part is held on the inner wall of the second coupling part (Fig. 4), and the insert part is spaced apart from the first annular shoulder such that a spacing between the first annular shoulder and a face edge of the insert part which faces the first annular shoulder forms the annular groove (Fig. 4).

    PNG
    media_image1.png
    375
    709
    media_image1.png
    Greyscale

Hung fails to teach that the joint socket is configured as a complementary concave spherical segment.
However, Grether et al teaches a similar type pipe joint wherein the joint socket (9) comprises a concave spherical segment (13) that is complementary to the spherical face end region (12) of first joint part (8) (see col. 5, ll. 7-18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hung such that the joint socket is configured as a complementary concave spherical segment, as taught by Grether et al, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 2, Hung in view of Grether et al discloses the ball joint as claimed in claim 1, wherein the insert part is held with at least one of a form fit or frictional engagement on the inner wall of the second coupling part.  Refer to Fig. 4 in Hung.

As to claim 3, Hung in view of Grether et al discloses the ball joint as claimed in claim 1, wherein the insert part is insertable into the inner cavity of the second coupling part as far as a second annular shoulder.  Refer to Fig. 4 in Hung.

As to claim 4, Hung in view of Grether et al discloses the ball joint as claimed in claim 3, wherein the insert part extends between the second annular shoulder and a third annular shoulder, and the third annular shoulder and an adjacent face edge of the insert part are arranged in a common plane.  Refer to annotated figure above.

As to claim 5, Hung in view of Grether et al discloses the ball joint as claimed in claim 4, further comprising a sealing ring (35) that bears against the third annular shoulder and the adjacent face edge of the insert part.  Refer to annotated figure above.

As to claim 6, Hung in view of Grether et al discloses the ball joint as claimed in claim 5, further comprising a sanitary insert cartridge (5, Hung) inserted into the inner cavity from that face opening of the second coupling part which faces away from the first coupling part.

As to claim 7, Hung in view of Grether et al discloses the ball joint as claimed in claim 6, wherein the sanitary insert cartridge bears against the face edge of the sealing ring which faces away from the insert part.  Refer to Fig. 4 in Hung.

As to claim 8, Hung in view of Grether et al discloses an assembly comprising the ball joint as claimed in claim 1, a handheld shower attachment (Fig. 3) releasably held on the first coupling part or the second coupling part, and a flexible hose line (4) held on the other of the first coupling part or the second coupling part respectively.  Refer to Hung.

As to claim 9, Hung in view of Grether et al discloses the ball joint as claimed in claim 1, wherein the first coupling part is configured as a hose connector in an end region thereof, which faces away from the second coupling part, onto which hose connector a hose end of a partial of the water line is pushable.  Refer to Fig. 4 in Hung.

As to claim 10, Hung in view of Grether et al discloses the ball joint as claimed in claim 1, except that the insert part that is annular or sleeve-shaped is produced from plastic.
	Plastic, and in particular PTFE, or Teflon, is a well-known and commercially available material that is known for its low cost, low coefficient of friction and excellent thermal insulation properties.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected PTFE as the material for the insert part for its desirable physical properties such as low cost, low coefficient of friction and excellent thermal insulation.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hung’s spacer to be made of PTFE.

As to claim 11, Hung in view of Grether et al discloses the ball joint as claimed in claim 1, except that the insert part that is annular or sleeve-shaped is produced from a heat-resistant material.
	Plastic, and in particular PTFE, or Teflon, is a well-known and commercially available material that is known for its low cost, low coefficient of friction and excellent thermal insulation properties.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected PTFE as the material for the insert part for its desirable physical properties such as low cost, low coefficient of friction and excellent thermal insulation.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hung’s spacer to be made of PTFE. 

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679